Citation Nr: 0905582	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1971. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver 
Colorado.

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the Veteran submitted additional 
evidence in the form of a letter from his VA psychiatrist at 
the time of his Travel Board hearing.  The Veteran waived RO 
adjudication of this evidence.


FINDINGS OF FACT

The preponderance of the evidence indicates that the 
Veteran's PTSD manifests in depressed mood, anxiety, some 
irritability, sleep impairment, occasional panic attacks and 
mild memory loss but without flattened effect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impaired 
judgment or abstract thinking, or difficulty in establishing 
and maintaining effective social and work relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
West Supp 2008); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 
9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a June 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  A letter describing the types of evidence to 
submit to substantiate a claim for a higher rating and the 
distribution of duties in obtaining such was issued in 
February 2008.  The claim was last readjudicated in July 
2008.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, letters from the 
Veteran's medical providers, post service treatment records, 
hearing testimony and VA examination reports.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting medical 
evidence and testifying at a hearing.  Thus, the Veteran was 
provided a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. 
§ 4.130.  Under this Code a 30 percent rating is warranted 
for PTSD where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 
 
A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  While the Rating Schedule does 
indicate that the rating agency must be familiar with the 
DSM-IV, it does not assign disability percentages based 
solely on GAF Scores.  See 38 C.F.R. § 4.130 (2008).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence, the Veteran has been receiving 
mental health counseling at the Pueblo Community Based 
Outpatient Center.  During May 2005, the Veteran reported 
that he was doing better, was less anxious with less 
isolative behavior and he reported he should have begun 
taking psychiatric medications years before.  During June 
2005 treatment, the Veteran was reported as having good 
insight and judgment and was further described as casually 
groomed, alert, cooperative and oriented times three. 

The Veteran was afforded a VA examination during July 2005.  
The Veteran reported that he had not been hospitalized for 
psychiatric reasons.  He reported treatment beginning during 
January 2005 and reported his condition had improved with 
counseling and medication.  The Veteran indicated that he had 
been married for the previous four years and was in regular 
contact with his two biological daughters and one step-
daughter.  He additionally reported regularly visiting his 
wife's family in Trinidad.  The Veteran reported he had not 
been fired from any jobs and had not been arrested.  On a 
daily basis, the Veteran reported he did chores or yard work.  
The Veteran reported that he had nightmares two or three 
times a year; occasionally felt hopeless and helpless; and 
had suicidal ideation and irritability before beginning 
medication but not so much since.  The Veteran reported he 
went to church.  He reported having friends and socializing 
with them and family members.  The Veteran also reported he 
liked to ride his bike and walk.  The Veteran reported that 
loud noises such as fireworks no longer caused him to 
startle.  He had intrusive memories but not on a daily basis.  
The examiner observed the Veteran spoke in a goal directed 
manner; his affects were fully ranged and appropriate to 
content; with no idiosyncrasy in his use of language; he used 
language abstractly and demonstrated cause and effect 
thinking; speech was normal in rate and volume; there were no 
soft signs of psychosis; no frank delusion or 
hallucinationatory experiences; and there was no suicidal or 
homicidal ideation at that time.  The Veteran was able to 
estimate the passage of time in the interview; he was 
oriented times three; recent and remote memories were grossly 
intact; and judgment was adequate.  The examiner indicated 
that the Veteran had nightmares, intrusive thoughts, an 
exaggerated startle response, hypervigilance, irritability, 
and sleep disruption, although these symptoms had diminished.  
The Veteran was given an Axis I diagnosis of PTSD, chronic 
and a GAF score of 60, referable to difficulty with sleep, 
irritability, emotional numbing, and an exaggerated startle 
response.  

A letter signed by the Veteran's treating Social Worker and 
Psychiatrist dated in January 2006 indicates that the Veteran 
had received treatment since March 2005.  The writer 
indicated that the Veteran reported moderate-severe symptoms 
of PTSD with moderate irritability, depression, anxiety, 
hypervigilance, isolation, being easily startled, sleep 
disturbance with episodic combat related nightmares and daily 
intrusive memories of past combat.  The Veteran had retired 
but then had begun a part-time job a few months earlier and 
was able to manage as the job had few demands.   

The Veteran was seen regularly for mental health treatment 
from July 2005 until June 2006.  He was seen once during 
September 2007 and had no additional treatment until March 
2008.  The Veteran's mental health treatment records indicate 
that he suffered from depression, anxiety, nightmares with 
sleep disturbance and irritability with feelings of isolation 
and hypervigilance.  More specifically, an October 2005 
mental health medication management note indicates that the 
Veteran continued to improve with less isolative behavior and 
less hypervigilance; however, with daily intrusive thoughts.  
The Veteran was described as alert and cooperative.  He 
dressed appropriately and had no bizarre behavior.  He had 
normal speech; moderate depression/anxiety/irritability with 
less anxiety; average insight and judgment; and no delusions, 
hallucinations, or suicidal or homicidal ideation.  A June 
2006 treatment note indicates that the Veteran was feeling 
more depressed; had daily memories of Vietnam; and had 
problems being around his family.  The Veteran was deemed to 
be alert and cooperative; dressed appropriately; with no 
bizarre behavior; normal speech; moderate 
depression/anxiety/irritability with anxiety around groups; 
average insight and judgment and no delusions, no 
hallucinations, no suicidal or homicidal ideation.  A 
September 2007 treatment note indicates similar findings.  
The Veteran's GAF scores from July 2005 to September 2007 
were consistently noted as 50.

The Veteran was afforded an additional VA examination during 
March 2008.  The examiner indicated that the Veteran felt 
things were going okay at his part-time job, where he worked 
for approximately 20 hours per week, except that he felt 
fatigued.  The Veteran reported that on a scale of 1-10 with 
10 being the worst, his mental condition was an 8, in his 
opinion.  The Veteran reported intermittent suicidal thinking 
but without an active plan or any history of attempts.  The 
Veteran denied any active homicidal ideation, plan or history 
of attempts.  He reported decreased interest, energy, and 
depressive feelings with social withdrawal.  The Veteran 
reported generalized anxiety and occasional panic attacks.  
He reported some paranoia and that he had an unusual 
perceptual experience and possible visual hallucinations 
reflected by seeing movement out of the corner of his eye and 
a rat, hearing indistinct noises or voices, and feeling some 
kind of presence.  The Veteran reported irritability, 
hyperarousal, intrusive memories, re-experiencing and 
avoidance.  He also reported decreases in concentration and 
forgetfulness.  The Veteran reported that on his days off, he 
did chores around the house and yard work, with exercise on 
the treadmill or on his bike.  The Veteran was capable of the 
activities of daily living, to include personal hygiene.  The 
Veteran reported that he did not have any friends; however, 
he attended church.  For hobbies, he enjoyed reading and bike 
riding.  On examination, the Veteran appeared casually 
dressed and groomed.  

The examiner indicated the Veteran was slightly irritable, 
with a great deal of emotion under the surface.  The 
Veteran's speech was articulate; thought processes were 
logical and goal-oriented; his motor function was intact; and 
he had good cognitive function with minor deficits in 
working/short-term memory.  The Veteran reported some 
difficulty with concentration and forgetfulness on a daily 
basis.  The examiner additionally indicated that the 
Veteran's social functioning was grossly intact for basic 
skills, but he could be irritable and withdrawn.  
Additionally, the examiner indicated the Veteran was not 
missing a lot of work from his part-time job.  The Veteran 
was diagnosed with PTSD, chronic, moderate with a GAF score 
of 57.  In conclusion, the examiner indicated that the 
Veteran suffered from occasional decrease in work efficiency 
or intermittent periods of inability to perform occupational 
tasks, but generally he was able to function satisfactorily 
with regard to routine behavior, self-care and normal 
conversation.  

The Veteran additionally received VA mental health treatment 
from March 2008.  The Veteran reported moderate-severe 
symptoms to include hypervigilance, hyperarousal, emotional 
numbing, irritability/anger, sleep disturbance, intrusive 
thoughts and isolative and avoidant behaviors.  The Veteran's 
affect and mood were anxious; insight and judgment were good; 
and the Veteran denied suicidal or homicidal ideation or 
intent.  The Veteran's GAF score was 50.  During April 2008, 
the Veteran was described as alert and cooperative; dressed 
appropriately; with no bizarre behavior; normal speech; 
moderate depression/anxiety/irritability; average insight and 
judgment and no delusions, no hallucinations, no suicidal or 
homicidal ideation.  In May 2008, the Veteran indicated that 
his mental state had improved and that he was no longer angry 
and felt much better.  The Veteran was described as being in 
an upbeat mood with good insight and judgment.  He had no 
suicidal or homicidal ideation or intent.  A June 2008 mental 
health treatment plan indicated the Veteran's GAF score was 
55 and he had increased insight, was better able to cope and 
had less family conflict.  

The Veteran submitted a letter from his psychiatrist dated in 
September 2008.  The letter indicated that the Veteran had 
moderate PTSD symptoms with problems with irritability/anger; 
road rage; relationship problems with wife; hyperarousal; 
hypervigilance; sleep disturbance with episodic nightmares; 
intrusive thoughts of past trauma; and isolative and avoidant 
behavior.  

During the Veteran's hearing testimony during September 2008, 
the Veteran reported he no longer had any interest in hunting 
or killing fish.  He indicated that he went to church.  The 
Veteran described a hyperstartle response; hypervigilance; 
and sleep disturbance with nightmares.  The Veteran indicated 
that he socialized with family but did not go to events with 
large crowds anymore.  The Veteran indicated that the people 
he works with at the bank are like family and are friends but 
that he has problems with short term memory so that he would 
not remember what a bank robber looked like if called on to 
make a description.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's symptomatology more nearly approximates that 
contemplated in the 50 percent disability rating.  The 
Veteran does not have a flat affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; short and long term memory 
impairment; impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  While the Veteran 
reports that he has no friends, he has a good family 
relationship, and he maintains employment with a group of 
people he indicates are like family, with no time lost from 
work.  Thus, difficulty in establishing and maintaining 
effective work relationships is not shown, and impairment in 
social relationships cannot be the sole basis for an award of 
a higher evaluation.  38 C.F.R. § 4.126(b).  Further, the 
Veteran's depressed mood, anxiety, suspiciousness, occasional 
panic attacks, chronic sleep impairment and mild memory loss 
are contemplated in the 30 percent disability rating.  

For the reasons set forth above, the Board finds that the 
Veteran's disability picture has not reflected symptomatology 
which more nearly approximates the criteria for a 50 percent 
rating, nor is the evidence on this point in relative 
equipoise.  As the criteria for the next higher, 50 percent 
rating have not been met, it logically follows that the 
criteria for the 70 percent rating or 100 percent rating-
requiring a showing of symptoms of even greater severity-
likewise have not been met.  In this context, the Board notes 
that the VA examiner indicated the Veteran may have possible 
hallucinations, referring to the Veteran seeing shadows or 
movements in his peripheral vision and hearing indistinct 
noises and voices.  However, the VA treatment records and a 
prior examination fail to reveal complaints or findings of 
hallucinations or delusions; nor is there any type of mention 
of psychosis or such diagnosis in the Veteran's treatment 
records ranging over a period of years.  Further, the GAF 
score assigned indicates any such symptoms are not impacting 
his occupational or social ability.  Additionally, while 
there was one instance of a passive suicidal ideation noted, 
such has not been reported in other treatment records nor do 
GAF scores reflect this to be considered problematic or 
chronic. Thus, the Board finds that the Veteran's PTSD 
symptomatology is best contemplated overall by the 30 percent 
criteria.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002);  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


